Citation Nr: 1324547	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  05-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.  

2.  Entitlement to service connection for a bilateral wrist disorder.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had active military service from January 1977 to July 1995.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in April 2013.  

In December 2008, May 2011, and February 2013, the Board remanded this matter for additional development and medical inquiry.  As detailed below, the Board finds additional development and medical inquiry warranted here.  As such, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted because the April 2013 VA medical opinion of record is not responsive to the Board's February 2013 remand directives.  

In its February 2013 remand, the Board requested medical opinions regarding whether bilateral upper extremity tenosynovitis, arthritis, and radiculopathy relate directly to service and, alternatively, relate secondarily to a service-connected cervical spine disorder.  38 C.F.R. §§ 3.303, 3.310.  In its remand, the Board recognized the record's evidentiary conflict on whether the Veteran currently had such disorders in his upper extremities.  Nevertheless, in accordance with precedent from the U.S. Court of Appeals for Veterans Claims (Court), the Board requested medical opinions irrespective of whether, according to the examiner, the record indicated no current disorder(s).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

In the April 2013 VA opinion responding to the Board's remand, the examiner indicated that no opinion was warranted on several aspects of this matter because the disorders at issue had "resolved" or because there was no evidence that the Veteran currently had the disorder(s).  Specifically, after finding no evidence of arthritis and after finding that radiculopathy had resolved, the examiner did not address whether arthritis or radiculopathy was related to service.  Moreover, insofar as the examiner found the radiculopathy resolved, an opinion regarding whether the service-connected neck disorder aggravated the Veteran's radiculopathy (diagnosed during the appeal period) was not provided.  

The Board further notes that detailed and supporting rationales were not provided with regard to the opinions that were offered in the April 2013 report.  Rather, conclusory statements are provided in finding the tenosynovitis unrelated to active service, and in finding none of the disorders caused by the service-connected neck disorder.  Barr v. Nicholson, 21 Vet. App. 202 (2007).  

Given the April 2013 VA opinion's limitations, the Board must find that the agency of original jurisdiction did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Consequently, a new VA examination must be conducted.  

The claims are remanded for the following:

1.  Schedule a VA examination for an opinion as to the etiology of the bilateral upper extremity disorders that have been diagnosed during the appeal period (i.e., tenosynovitis, arthritis, and radiculopathy).  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  In particular, the examiner should review this remand and the Board's February 2013 remand as well.    

(a)  The examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any tenosynovitis (which was diagnosed by VA in May 2012), upper-extremity radiculopathy (which was diagnosed privately in December 2009), arthritis of the hands and wrists (which was diagnosed by VA in January 26, 2009 and April 16, 2012), and any other diagnosed upper extremity disability began in or is related to active service.  

In that regard, the examiner's attention is directed to STRs showing multiple in-service complaints of pain and limitation in the hands and wrists, and multiple VA treatment records showing similar complaints since 2000.  Provide a complete explanation for the opinion, and specifically note whether the tenosynovitis, radiculopathy, arthritis, and any other disability diagnosed during the appeal period are related to the symptoms during and since service.  See McClain, supra.    

(b)  The examiner should conduct appropriate testing to determine whether the Veteran has arthritis of the hands and wrists.  The records show that VA diagnosed arthritis of the hands and wrist in April 2012.  In the prior remand, the Board requested that the RO obtain a copy of x-ray results from April 9, 2012 (see p. 13 of the June 2012 VA examination report).  The additional records obtained by the RO did not include X-ray results dated April 9, 2012 but did include results dated April 9, 2010.  While the VA clinician who provided a medical opinion in April 2013 determined the Veteran did not have arthritis, it appears that the x-ray results reviewed were the ones dated April 9, 2010.  Following current testing, the examiner should address whether the Veteran has arthritis of the hands/wrists and fully explain the basis for the conclusion.  

If arthritis is not found, the examiner should reconcile that finding with the January 26, 2009, VA orthopedic consult diagnosis of DJD of the hands (see Volume 3 of the claims folder) and the April 16, 2012 VA diagnosis of OA of the hands and wrists.  Regardless of the examiner's determination, the examiner should address whether diagnosed arthritis is at least as likely as not related to active service.

[Note: the April 16, 2012 VA medical record is located in the Veteran's virtual VA record.  If the examiner cannot access the record through electronic means, the RO/AMC should make a copy of the document available to the examiner.]   

(c)  The examiner should address whether it is at least as likely as not that tenosynovitis, arthritis of the hands/wrists, upper extremity radiculopathy, or any other diagnosed upper extremity disability is proximately due to or the result of the Veteran's service-connected cervical spine disability.  Provide a complete explanation for the opinion.  

(d)  The examiner should address whether it is at least as likely as not that tenosynovitis, arthritis of the hands/wrists, upper extremity radiculopathy, or any other diagnosed disability is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected cervical spine disability.  Provide a complete explanation for the opinion. 

2.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If a claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


